Citation Nr: 0204881	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  93-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
January 1969 to August 1970, as well as subsequent active 
service in the Army from July 1971 to August 1979.  This case 
originally came before the Board of Veterans' Appeals (Board) 
on appeal from rating actions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama that 
denied the appellant's claim for service connection for post-
traumatic stress disorder (PTSD).

After remanding the case for additional development in June 
1995, the Board denied the appellant's service connection 
claim in a decision dated April 29, 1999.  The appellant then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).

In November 1999, based on the September 1999 Appellee's 
Motion for Remand and To Stay Further Proceedings that was 
not opposed by the appellant, the Court vacated the April 
1999 Board decision and remanded the case to the Board.  The 
basis for the Motion for Remand was that the Board had 
provided inadequate reasons and bases for its decision, in 
particular because the appellant may have engaged in combat 
with the enemy.

Thereafter, in August 2000, the Board remanded the case to 
the RO for the completion of additional development.  The RO 
has now returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the agency of original jurisdiction.

2.  The appellant had active service in the Republic of 
Vietnam during the Vietnam era.

3.  The appellant did not engage in combat with the enemy 
during his active military service.

4.  The medical evidence reflects a diagnosis of PTSD, but 
there is no credible supporting evidence to verify or 
corroborate the appellant's alleged stressors during his 
active military service.


CONCLUSION OF LAW

The appellant's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1154, 5102, 5103, 5103A, and 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, and 3.304(d) 
and (f) (1998) (as amended, 64 Fed. Reg. 32807-32808 (June 
18, 1999)); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD has not 
been established.  

I.  Service connection for PTSD

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In the 
absence of chronicity at onset, a grant of service connection 
requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
The Board notes that the diagnostic criteria, including those 
related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, (4th ed. 1994) (DSM-IV) for mental disorders have 
been adopted by the VA during the pendency of this appeal.  
38 C.F.R. § 4.125.  

According to the updated criteria, a diagnosis of PTSD 
requires exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  The 
appellant's claim must therefore be reviewed under the new 
regulatory provisions, as well as those in effect when he 
filed his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In that regard, it is also noted that while this 
case was undergoing development, the provisions of 38 C.F.R. 
§ 3.304(f) were amended.  See 38 C.F.R. § 3.304(f) (2000).  
Also, while this case was pending, the General Counsel of the 
VA promulgated a Precedent Opinion defining when a veteran 
had "Engaged in Combat with the Enemy."  See VAOPGCPREC 12-
99 (1999).

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128 (1997).  The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD.  
Id. The occurrence of a stressor is an adjudicatory 
determination.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (2000).  

The holding in Gaines v. West, 11 Vet. App. 353 (1998), a 
case that supplemented the Cohen case, extends the current 
standard for adjudication of claims such as the appellant's 
on the merits by requiring that consideration be given to the 
reported participation in designated campaigns in the 
determination of whether the veteran engaged in combat with 
the enemy, in addition to an analysis of sworn testimony 
recalling combat events, the application of 38 U.S.C.A. 
§ 1154(b) regarding the need for corroboration, and a 
discussion of the application of the-benefit-of-the-doubt 
rule.  See Gaines, 11 Vet. App. at 358-60.

The appellant's military personnel records show that he 
served in the Marines in Vietnam from December 6, 1969 to 
July 29, 1970.  He was attached to the HQ Company, HQ 
Battalion (Rein), 1st Marine Division (Rein) Fleet Marine 
Force.  His service personnel records indicate that his 
Military Occupational Specialty (MOS) while he was with the 
1st Marine Division was 0161, postal clerk, division postal.  
He received the National Defense Service Medal, the Vietnam 
Service Medal with one bronze service star, the Vietnam 
Campaign Medal with device and the Vietnam MUC Gallantry 
Cross with Palm.  It was indicated that the appellant 
participated in operations against the Viet Cong in Vietnam 
from the first day to the last day of his tour there, but no 
named campaign is listed.

In August 1992, the appellant submitted a written statement 
in which he described a helicopter incident in which several 
Marines were killed, landing at various landing zones to 
deliver mail and coming under fire, and an incident where his 
jeep hit a land mine.

In February 1993, the appellant submitted a written statement 
in which he said he had participated in many dangerous 
missions as a mail carrier.  He said that he was always under 
fire when flying out and back on a daily basis in a 
helicopter.  He again described the helicopter incident where 
a number of Marines were killed by falling.  The appellant 
also described his duties as a field postal clerk delivering 
mail by truck and said he was almost blown up by a land mine 
once.  

In March 1993, the appellant submitted another written 
statement in which he said that he had to fly over enemy 
territory to deliver the mail and that his helicopter was hit 
by hostile fire on several trips.  He again described the 
helicopter incident where a friend and six other Marines were 
killed.  He said that he would have to perform guard duty and 
that there were always mortar attacks.  He gave two dates for 
the land mine incident, 6/30/70 and 6/26/69.  He also stated 
that he would come under enemy fire when he was with field 
units.

The appellant provided details concerning his tour of duty in 
Vietnam when he testified at a personal hearing held at the 
RO in May 1993.  He testified that he was initially stationed 
at the main post office in Da Nang to which all the mail 
came, was sorted and then picked up by the "outs" unit.  He 
said that he was also stationed at three other units, with 
two of them being within five miles of the main post office.  
He also said that his primary duty was always as a mail clerk 
and that he did not participate in any particular operations 
as a rifleman.  See Hearing Transcript pp. 2-3.  The 
appellant testified that he flew in helicopters in the course 
of picking up and delivering the mail and that, while often 
under various types of fire, he was never shot down.  He said 
that sometimes he would be left at a firebase overnight and 
that there would be attacks during the night with mortars, 
rockets and ground assaults.  He said that he would be placed 
on standby duty during attacks and that he never performed 
perimeter guard duty.  See Hearing Transcript pp. 3-8.  He 
described an incident where a jeep he was riding in was 
almost blown up by a land mine.  See Hearing Transcript p. 9-
11.  The appellant testified that he also delivered the mail 
by truck and that the trucks would come under fire.  See 
Hearing Transcript pp. 11-13 and 17-20.  The appellant also 
described an incident with the 5th Marine where a squad of 
Marines was killed in a helicopter incident in which they 
fell from netting trying to get into the helicopter near 
treetop level.  See Hearing Transcript pp. 14-15. 

In a written statement submitted to the RO in October 1995, 
the appellant again described the fatal helicopter incident 
and the land mine incident.  The next month, the appellant 
submitted another written statement in response to RO 
inquiries and stated that it was impossible for him to 
specifically identify names and places.

The appellant described a number of stressors in his 
responses to a PTSD questionnaire submitted in February 1998.  
He stated that, besides acting as a postal clerk, he also 
acted as a mobile mail carrier who rode in helicopters to 
deliver the mail to line units.  He also said that these 
helicopters came under fire and that he came under fire when 
he was on the ground handing out the mail bags at various 
landing zones (Camp Carroll, LZ Baldy, LZ Ross, Quang Tri and 
Chu Lai).  The appellant gave the name of a friend who he 
said was killed in Vietnam while he was there himself.

The appellant provided additional information in a written 
statement submitted in July 1998.  He said that he was a 
mobile unit postal clerk and a land mobile unit clerk.  He 
said that he would get shot at going into the bases to 
deliver and pick up mail and coming back afterwards.  The 
appellant stated that he would have to drive down roads with 
landmines to pick up and deliver the mail and that he had a 
mine blow up on him.  He said that he was assigned to the 
engineering company and the trucking company of the 26th 
Marine.

In June 1995, the Board remanded the case for additional 
development of the evidence, to include a request to the 
appellant for a comprehensive statement regarding the details 
of his alleged stressor during service.  In July 1996, the RO 
requested the appellant to furnish a detailed statement of 
the claimed stressful events during service, to include 
dates, places, detailed descriptions of events and 
identifying information concerning any other individuals 
involved in the events, including their names and unit of 
assignment.

In May 1998, and using the information provided by the 
appellant, the RO requested verification from the Marine 
Corps of the reported stressors and attached a copy of the 
appellant's DD Form 214, along with copies of his service 
personnel records and his written statements describing the 
stressors.  In response to the RO request for verification of 
the reported stressors, the Personnel Management Support 
Branch (PMSB) of the Marine Corps advised the RO in that same 
month that the information provided by the appellant was 
insufficient to conduct any meaningful research.  It was 
indicated that a stress incident described in detail, one 
relating the who, what, when, and where, would very likely be 
within their capability to verify through unit records.  It 
was noted that date spans of less than seven days are 
preferred due to the large volume and variety of records 
normally available.  It was indicated that the individual 
named by the appellant as having been killed could not be 
identified and the name did not appear in the directory of 
names of individuals listed on the Vietnam Veterans Memorial.  
A similar letter was sent to the RO in September 1998, 
informing the RO that they had no listing for a 26th Combat 
Engineer Battalion or a truck company for the 26th Marines.  

In attempting to verify the appellant's stressors, the RO 
also contacted the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly known as the U.S. Army and 
Joint Services Environmental Support Group (ESG)).  In August 
1998, USASCRUR responded and informed the RO that it had 
"discontinued all PTSD research on behalf of U.S. Marine 
Corps (USMC) veterans."  The USASCRUR notified the RO that 
its request had been directed to the proper unit of the USMC. 

Pursuant to the August 2000 Board remand, the RO again 
contacted the Marines and this time received the command 
chronologies for the HQ Company, HQ Battalion, 1st Marine 
Division, for the period from December 1969 through July 
1970.  Review of those records did not provide any 
corroborating information concerning the appellant's 
described stressors.

The appellant alleges that he engaged in combat with the 
enemy during service while delivering and collecting mail at 
front line landing bases.  A determination as to whether the 
appellant is a veteran of combat is particularly significant 
in a PTSD claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy.  See 
Gaines v. West, 11 Vet. App. 353 (1998).  The Court has held 
that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (1998) (as 
amended, 64 Fed. Reg. 32807-32808, June 18, 1999)).  Before 
this provision applies, the Board must make a specific 
finding that the appellant was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the veteran served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the veteran's service personnel records that he participated 
in a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  

In other words, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.  In determining whether or not the 
veteran was engaged in combat with the enemy, the Board notes 
that the provisions of 38 C.F.R. § 3.304(f) were changed in 
2000 as a result of the Cohen decision.  Formerly, it 
provided that if the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or was awarded the Purple Heart, Combat Infantry 
Badge, or similar citation would be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  In Cohen, the Court noted that 
the corroborating evidence no longer was restricted to 
service department records.  However, there is no restriction 
precluding the Board from using the absence of service 
department records as a factor for determination.  Cohen, 10 
Vet. App. at 142-143.

As noted above, the appellant's military personnel records 
reflect that he was awarded the National Defense Service 
Medal, the Vietnam Service Medal with one bronze service 
star, the Vietnam Campaign Medal with device and the Vietnam 
MUC Gallantry Cross with Palm.  A National Defense Service 
Medal was awarded if a veteran served honorably between 
January 1, 1961, and August 14, 1974.  UNITED STATES OF AMERICA 
DEPARTMENT OF DEFENSE MANUAL OF MILITARY DECORATIONS AND AWARDS, Appendix 
D at D-23, September 1996.  A Vietnam Service Medal was 
awarded if a veteran served between July 4, 1965 and March 
28, 1973, in Vietnam.  Id. at D-27.  A Republic of Vietnam 
Campaign Medal was awarded to all service personnel within 
the cited theater, and it does not rule in, or rule out, 
combat.  Id. at 7-7.  These awards do not reflect that the 
appellant himself was involved in active combat.  The 
Republic of Vietnam awarded the Vietnam Cross of Gallantry to 
units, not to individual soldiers.  It is not dispositive in 
this case, as by itself it does not conclusively show that 
the appellant was individually active in combat.  Since the 
remainder of the appellant's service personnel records are 
negative for any information verifying that he took part in 
combat, these awards are at most probative of unit, not 
individual participation in combat.  The Board notes that the 
appellant has not asserted that he was awarded the Combat 
Action Ribbon, which would indicate that he was involved in 
combat.

In this case, for the following reasons, the Board finds that 
the appellant did not engage in combat with the enemy.  
First, his military occupational specialty of postal clerk 
while in Vietnam does not indicate combat service.  Although 
it is possible that he engaged in combat with the enemy, none 
of the unit records obtained pursuant to development actions 
in this case reveal the incidents he described.  There is no 
support in his military records for his allegation that he 
was involved in any combat activity.  Second, none of the 
appellant's awarded medals or decorations showed active 
combat involvement.  Some of his awards do not specifically 
rule in, or, for that matter, rule out, participation in 
combat with the enemy.  However, when they are considered in 
conjunction with his location and military occupational 
specialty during the relevant time period, there is no 
likelihood that one of these awards was actually awarded for 
combat.

The preponderance of the evidence of record is against 
finding that the appellant engaged in combat with the enemy, 
and there is no reasonable doubt on this issue that could be 
resolved in his favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
that does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist as to 
whether he engaged in combat with the enemy in Vietnam.  
Therefore, although the evidence shows that the appellant 
served overseas in Vietnam during the Vietnam era, the 
evidence does not support the conclusion that he engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the Board finds that the appellant did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  "Credible 
supporting evidence" of a noncombat stressor may be obtained 
from service records or other sources.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  His 
lay testimony is insufficient, standing alone, to establish 
service connection.  Cohen, 10 Vet. App. at 147 (citing 
Moreau, 9 Vet. App. at 395).  

In this case, other than the appellant's own statements 
concerning the alleged stressors described in the record, 
there is no competent evidence regarding the claimed 
inservice stressors in the claims file.  Despite repeat 
searches by the Headquarters of the USMC, corroborating 
evidence relating to the stressors described over and over by 
the appellant in his hearing testimony and in his written 
statements has not been uncovered.  It appears that this may 
be due to a lack of specific details about those stressors 
from the appellant that would provide a tangible avenue for 
the USMC to research.  Accordingly, there is no credible 
supporting evidence that the claimed stressors actually 
occurred.

Therefore, the Board concludes that the appellant's 
assertions alone are of insufficient probative value to meet 
the second element required to establish service connection 
for PTSD, credible supporting evidence that the claimed in-
service stressors actually occurred.  In view of the 
foregoing, the Board concludes that, while a diagnosis of 
PTSD is established by the medical evidence, a preponderance 
of the evidence is against this claim on the basis that 
verification of the alleged stressors has not been satisfied, 
for the reasons detailed above.  

The Board is cognizant of the appellant's own statements to 
the effect that he experiences symptoms of PTSD that are due 
to stressors while in service.  However, the evidence does 
not indicate that he possesses medical expertise.  He is not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for PTSD.  Although 
diagnoses of PTSD are of record, there is no evidence of 
record corroborating that the alleged inservice stressors 
actually occurred, and there are no specific details of 
record indicating that any of the alleged stressors could be 
verified by competent evidence.  

Since the preponderance of the evidence is this claim, the 
benefit of the doubt doctrine does not apply.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Accordingly, service 
connection for PTSD is not warranted.

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions in 
the new law is required.  The RO has not had an opportunity 
to consider this new legislation with regard to the 
appellant's claims.  However, the Board has carefully 
considered the record, particularly in light of the 
provisions of the VCAA, and finds that the appellant has been 
fully assisted in the development of his claim.

More specifically, the VCAA essentially provides that VA has 
a duty to notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  The appellant 
was advised and notified of the evidence necessary to 
establish service connection for PTSD in the March 1993 
Statement of the Case and the several Supplemental Statements 
of the Case.  The Board finds that the discussions in the 
rating decisions, the Statement of the Case, the Supplemental 
Statements of the Case and the Board remands sent to the 
appellant in effect informed him of the information and 
evidence that would be needed to substantiate his PTSD claim 
and complied with VA's notification requirements.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 
45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).

The record reflects that in August 1992, February 1993, March 
1993, October 1995, November 1995, January 1996 and July 
1998, the appellant provided information concerning his 
alleged stressors.  He also provided information about his 
stressors in a personal hearing conducted at the RO in May 
1993.  While the appellant's testimony and written statement 
did provide some information about the reported stressors and 
named one individual who died in Vietnam, it did not provide 
specific dates or places of the incidents claimed which was 
essential for verification purposes.  Pursuant to the Board's 
June 1995 Remand instructions, the RO, in May 1998, requested 
verification of the reported stressors from the Marine Corps 
and from the United States Armed Services Center for Research 
of Unit Records (USASCRUR) (formerly the U.S. Army and Joint 
Services Environmental Support Group (ESG)) with negative 
results.  The RO submitted additional information to the 
Marine Corps in August 1998, but again received a negative 
reply.  Pursuant to the August 2000 Board remand, the RO 
again contacted the Marines and this time received the 
command chronologies for the HQ Company, HQ Battalion, 1st 
Marine Division, for the period from December 1969 through 
July 1970.  The RO also obtained the appellant's VA treatment 
records dated between February 1994 and September 2001.

The appellant and his representative have been given ample 
opportunity to submit specific information concerning the 
claimed stressors that would assist VA in the corroboration 
process.  The appellant has been advised that he must provide 
the "who, what, when and where" for each of the claimed 
stressors in order for those events to be verified.  He has 
submitted written statements and testimony in which he 
described his stressors.  He has not provided enough specific 
information as to the dates and places of the events and 
those events could not be verified.  The death of his friend 
could not be confirmed.  As the appellant has been unable to 
provide the requisite information needed by VA in order to 
attempt to verify the additional claimed stressors, 
additional attempts at verification are not warranted.

While the RO attempted to obtain the appellant's Army 
personnel file (the '201' file or the DA Form 20), the 
National Personnel Records Center (NPRC) informed the RO, in 
December 1997, that it was unable to locate these records.  
However, since none of the appellant's reported stressors 
occurred during his time of active service in the Army, he is 
not prejudiced by the absence of his Army personnel records 
from the claims file.

The record does not reflect, and the appellant does not 
allege, that there exists any additional missing evidence 
that would provide corroboration to his claimed stressors 
that may be under private or government control.  Indeed, the 
appellant has reported that he is unable to specifically 
recall any further details relative to his claimed stressors 
that may be used in an attempt to research his accounts.  As 
a result, it is manifestly impossible to perform any further 
meaningful research in order to verify the appellant's 
claimed stressors.  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
[observing that the duty to assist is not unilateral on the 
part of VA, and emphasizing the appellant must lend 
assistance to provide necessary information that is essential 
in obtaining the putative evidence].

In short, the Board finds that VA's statutory duty to inform 
and assist the appellant in the development of his claim has 
been satisfied under the circumstances presented in this 
case.  The appellant has been specifically notified 
concerning what type of evidence is necessary with respect to 
his PTSD claim, and he has neither furnished such evidence 
nor has he provided VA with information that would enable the 
government to identify and procure this information.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this claim have been properly 
developed and that no further assistance to the appellant is 
required.  There is no indication that, based on the details 
provided to date by the appellant, additional relevant 
available records exist that would corroborate the 
appellant's described stressors.  Thus, the Board concludes 
that the evidence is sufficient for reaching a fair and well-
reasoned decision with respect to the PTSD claim on appeal, 
and that the duty to assist appellant has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. § 5100 et seq. (West Supp. 2001)); 66 
Fed. Reg. 45620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


ORDER

Service connection for PTSD is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

